IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,529-02


                    EX PARTE AURBEN JAMAL ANDERSON, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W09-52154-Y(B) IN THE CRIMINAL DISTRICT COURT NO. 7
                           FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated robbery and sentenced to imprisonment for twenty years.

        On March 11, 2015, an order designating issues was signed by the trial court. We remand

this application to the Criminal District Court Number 7 of Dallas County to allow the trial judge

to complete an evidentiary investigation and enter findings of fact and conclusions of law.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 16, 2015
Do not publish